Title: To George Washington from Colonel Henry Jackson, 15 January 1780
From: Jackson, Henry
To: Washington, George


          
            sir
            Morristown Jany 15. 1780
          
          I receivd a note from Colonel Harrison this morning desireing I would State to your Excellency in writeg the complaint I yesterday made against Brig. General Stark.
          My principal Complaint against him is, that he has discharged a man from my Regiment who had at the time of his discha[r]ge more than twelve months to serve, and this without my knowledge altho present in Camp or a certificate from any other Officer in my Regiment—The discharge of this man in its consequences affect my whole Regiment, as he is discharg’d on the principle of his engagement for three years being ended in this month altho he did not inlist untill Novr 77, and of consequenc⟨e⟩ cannot expire untill next Novr—but in addition to this he deserted & was gone some months which time is to be added to his term of Service, were this discha[r]ge to be Valid a very great proportion of my Regiment would claim their discharges immediately, being on the same footing with respect to the time of their engagement.
          I might add that General Stark has frequently cast many bitter reflections of the sixteen Battalions (three of which are in his Brigade) tending to discourage both Officers & Soldiers to

the great detrement of the service in General, but I do not wish to Criminate a Man on these Charges who has been of service to his Country, my only motive for making the representation to your Excellency was to prevent a repetition of the like conduct in future—but if your Excellency should think them material I am ready to make the charges & bring proof to support them. I have the Honor to be with the greatest respect your Excellencys most obt Hume servant
          
            Henry Jackson
          
        